Name: Commission Regulation (EC) NoÃ 2005/2004 of 23 November 2004 on the issue of licences for the import of garlic in the quarter from 1 December 2004 to 28 February 2005
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 24.11.2004 EN Official Journal of the European Union L 348/16 COMMISSION REGULATION (EC) No 2005/2004 of 23 November 2004 on the issue of licences for the import of garlic in the quarter from 1 December 2004 to 28 February 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries (2), and in particular Article 8(2) thereof, Whereas: (1) The quantities for which licence applications have been lodged by traditional importers on 17, 18 and 19 November 2004, pursuant to Article 5(2) of Regulation (EC) No 565/2002 exceed the quantities available for products originating in Argentina and other third countries. (2) It is now necessary to establish the extent to which the licence applications sent to the Commission on 22 November 2004 can be met and to fix, for each category of importer and product origin, the dates until which the issue of certificates must be suspended, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences lodged pursuant to Article 3(1) of Regulation (EC) No 565/2002 on 17, 18 and 19 November 2004 and sent to the Commission on 22 November 2004, shall be met at a percentage rate of the quantities applied for as set out in Annex I hereto. Article 2 For each category of importer and the origin involved, applications for import licences pursuant to Article 3(1) of Regulation (EC) No 565/2002 relating to the quarter from 1 December 2004 to 28 February 2005 and lodged after 19 November 2004 but before the date in Annex II hereto, shall be rejected. Article 3 This Regulation shall enter into force on 24 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 86, 3.4.2002, p. 11. Regulation as last amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). ANNEX I Origin of the products Percentage allocations China Third countries other than China or Argentina Argentina  traditional importers (Article 2(c) of Regulation (EC) No 565/2002)   52,212  new importers (Article 2(e) of Regulation (EC) No 565/2002)    X : No quota for this origin for the quarter in question.  : No application for a licence has been sent to the Commission. ANNEX II Origin of the products Dates China Third countries other than China or Argentina Argentina  traditional importers (Article 2(c) of Regulation (EC) No 565/2002) 28.2.2005  28.2.2005  new importers (Article 2(e) of Regulation (EC) No 565/2002) 28.2.2005 3.1.2004 28.2.2005